COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-491-CV

IN RE DANIEL HARMON                                                    RELATOR

                                       ------------

                               ORIGINAL PROCEEDING

                                       ------------

                           MEMORANDUM OPINION 1

                                       ------------

         The court has considered relator’s petition for writ of mandamus and is

of the opinion that relief should be denied.2 Accordingly, relator’s petition for

writ of mandamus is denied.

         Relator shall pay all costs of this original proceeding, for which let

execution issue.




                                                      PER CURIAM



   1
       … See T EX. R. A PP. P. 47.4.
  2
    … The trial court and the district clerk’s office have advised this court that
they do not have any record that relator has filed a pending motion to compel.
Because relator’s motion has never been received by the trial court, Respondent
has not been provided an opportunity to rule upon the motion. Presentment of
the motion to the trial court is a prerequisite to mandamus relief. See O’Connor
v. First Court of Appeals, 837 S.W.2d 94, 97 (Tex. 1992).
PANEL: MCCOY and LIVINGSTON, JJ.

DELIVERED: January 20, 2009




                              2